DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on July 11, 2022 is acknowledged.
Claims 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 25-32 are withdrawn, resulting in claims 1-24 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31, 2019 and September 9, 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitations following the aforementioned phrases are interpreted as not further limiting the claimed invention.
Claim 1 also recites the limitation “a microelectrode” in line 5. Previously, claim 1 defined flexible, oblong, electrically co-operating microelectrodes in line 3. The limitation is indefinite because it is unclear whether “a microelectrode” in line 5 refers to the previously established microelectrodes or requires another, different microelectrode in addition to the previously established microelectrodes.
Along the same lines, claim 1 recites “the microelectrodes” in lines 6 and 10. The limitation is indefinite because it is unclear whether “the microelectrodes” refer to the microelectrodes in line 3 or the microelectrode in line 5.
“Microelectrode” is similarly recited in claims 3, 9, 17, 18, and 21, and is indefinite for the reasons described above.
Claim 1 also recites the limitation “polymer disposed substantially in parallel with the array axis” in lines 4-5. The limitation is indefinite because the scope of what would be considered “substantially parallel” is unclear.
Claims 2-24 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim 7 recites the limitation "the fibre" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation following the aforementioned phrase is interpreted as not further limiting the claimed invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation following the aforementioned phrase is interpreted as not further limiting the claimed invention.
Claim 13 recites the limitation “an outer layer” in lines 2-3. The limitation is indefinite because it is unclear what structure the outer layer is with respect to. For example, it is unclear whether it is an outer layer of the glue or an outer layer of the microelectrode array, etc. Amending the claim to recite –an outer layer of the glue—or a similar amendment would aid in overcoming the rejection.
Claim 13 recites the limitation “wherein the rate of swelling and/or dissolution and/or degradation in aqueous body fluid of an inner layer of glue is smaller than that of an outer layer”. The limitation is indefinite because units are not claimed and thus it is unclear whether a “smaller” rate is considered faster or slower than the reference rate. For example, with respect to the rate of dissolution, a smaller value for rate in units of g/min would be slower than the reference rate (e.g., 5 g/min compared to 10 g/min). However, a smaller value for rate in units of min/g would be faster than the reference rate (e.g., 5 min/g compared to 10 min/g). Therefore, a comparison of which rate is “smaller” is unclear, as the comparing rate may be faster or slower, depending on the units.
Claim 14 recites the limitation “an outer layer” in line 1 and “an inner layer” in line 2. The limitation is indefinite because it is unclear what structure the outer layer and inner layer are with respect to. For example, it is unclear whether it is an outer layer/inner layer of the glue or an outer layer of the microelectrode array, etc. Amending the claim to recite –an outer layer of the glue— and –an inner layer of the glue-- or a similar amendment would aid in overcoming the rejection.
Claim 15 recites the limitation “an inner layer” in lines 1-2. The limitation is indefinite because it is unclear what structure the inner layer is with respect to. For example, it is unclear whether it is an outer layer of the glue or an inner layer of the microelectrode array, etc. Amending the claim to recite –an inner layer of the glue—or a similar amendment would aid in overcoming the rejection.
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation following the aforementioned phrase is interpreted as not further limiting the claimed invention.
Regarding claim 17, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation following the aforementioned phrase is interpreted as not further limiting the claimed invention.
Claim 17 recites the limitation “any pair of electrodes pertaining is … “ in line 2. The limitation is indefinite because it is unclear what the pair of electrodes pertain to.
Regarding claim 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation following the aforementioned phrase is interpreted as not further limiting the claimed invention.
Claim 21 recites the limitation “wherein the array axis is defined as the microelectrodes’ centre of gravity axis”. Claim 21 depends from claim 1 which states that the “microelectrodes … disposed substantially in parallel with the array axis”. The limitation of claim 21 is indefinite because the microelectrodes are defined as being parallel to their own center of gravity axis. It is unclear how a microelectrode can be parallel to itself, and whether this limitation further limits claim 1.
Regarding claim 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation following the aforementioned phrase is interpreted as not further limiting the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11, 16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US 2016/0270729).
With respect to claims 1 and 20-21, Dvir teaches an electronic scaffold and engineered tissue made therefrom (paragraph [0001]). Device 280 (microelectrode array) optionally and preferably comprises a three-dimensional scaffold element 282 (microfibers) and an electronic element 284 (paragraph [0110]; FIG. 28). The electronic element 284 preferably comprises one or more electrode 286 which can be connected to a measuring device or a controlled (paragraph [0114]). When element 284 comprises a plurality of electrodes, each electrode is optionally and preferably individually connected to the measuring device and/or controller (co-operating) (paragraph [0114]). Generally, each electrode has a conductive core and an electrically-isolating layer (electrically insulated) (paragraph [0116]). As can be seen in FIG. 1A, device 280 is oblong and the electrodes of element 284 are disposed substantially parallel with the array axis (FIG. 1A).
As schematic illustration of electrode 286 is shown in FIGS. 29A-B (paragraph [0122]). As can be seen in FIG. 29A, the electrode 286 has a distal terminal portion, a central portion, and a proximal terminal portion. Electrode 286 gas a conductive core 294 and an electrically-isolating (electrically insulated) layer 288 deposited on core 294 such that a portion 290 of electrode 286 remains partially uncoated in a predetermined scaffold element 282 (microfibers) locations and is consequently exposed to an environment 292 surrounding electrode 286 (paragraph [0122]). Electrode 286 can be a microelectrode (paragraph [0126]). Electrode 286 is preferably flexible and can have any shape, for example a straight line or a curved line (oblong) (paragraph [0127]).
The scaffold element (microfibers) is a three-dimensional open lattice matrix, typically in a form of a network of polymeric microfibers or nanofibers (paragraph [0130], [0133]). The electrical properties of the polymeric material determines its performance when subjected to electric stimuli (paragraph [0136]). The scaffold element (microfibers) or a portion thereof may be made conductive in which at case at least some of the electrical signals can be transferred between the electronic element and cells or tissues associated with the scaffold element (microfibers) via electrical current flowing in the scaffold element (microfibers) (paragraph [0102]). As can be seen in FIG. 1A and FIG. 28, the scaffold element 282 (microfibers) connects the electrodes 286 at the central portions in oblique directions in respect of the array apparatus.
With respect to the polymer in the scaffold (microfibers) being electrically non-conducting, Dvir teaches the electrical properties of the polymeric material determines its performance when subjected to electric stimuli (paragraph [0136]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the microfibers being conductive or non-conductive depending on whether electrical signals need to be transferred between the electronic elements and cells or tissues (see paragraph [0102]). See MPEP 2143.

With respect to claims 2 and 7, Dvir teaches all the limitations of claim 1 above. Dvir further teaches the fibrous polymeric material of the scaffold element (microfibers) can be obtained by electrospinning (non-woven) (paragraphs [0154], [0179]).

With respect to claim 3, Dvir teaches all the limitations of claim 1 above. Dvir further teaches adhesive agents may be included in the scaffolds (microfibers) to unite or bond the electrospun polymers together (the microfiber is adhesively attached to one or more fibers) (paragraph [0185]).

With respect to claim 4, Dvir teaches all the limitations of claim 1 above. As seen in FIG. 28, Dvir further teaches the scaffold element 282 (microfibers) is disposed along 50% or more of the axial extension of the electrodes 286 (FIG. 28).

With respect to claim 5, Dvir teaches all the limitations of claim 1 above. Dvir further teaches the polymeric material and the scaffold (microfibers) made therefrom is biodegradable and/or bioerodible (paragraph [0137]).

With respect to claim 6, Dvir teaches all the limitations of claim 1 above. Dvir further teaches the scaffold (microfibers) comprise spring-like fibers (i.e., coiled fibers) that are also able to stretch with extensibility over 200% and recoil back to the same position (resilient) (paragraph [0187]).

With respect to claim 8, Dvir teaches all the limitations of claim 1 above. Dvir further teaches in an exemplary embodiment the polymeric material of the scaffold (microfibers) comprises albumin (paragraph [0153]). Other exemplary scaffold (microfibers) materials include polylactic acid, polyester, and polyglycolides (paragraph [0147]).

With respect to claims 9-11 and 16, Dvir teaches all the limitations of claim 1 above. Dvir further teaches adhesive agents may be included in the scaffolds (microfibers) to unite or bond the electrospun polymers together (the microfiber is adhesively attached to one or more fibers) (paragraph [0185]). The adhesive agent may be gelatin (paragraph [0186]). As discussed above in the rejection of claim 1, as can be seen in FIG. 1A and FIG. 28, the scaffold element 282 (microfibers) connects the electrodes 286 at the central portions in oblique directions in respect of the array apparatus. Therefore, since the scaffold (microfibers) connects the electrodes 286 and the adhesive is included in the scaffold (microfibers), the adhesive also connects the electrodes 286. The adhesive agent may be gelatin (paragraph [0186]).
The adhesive being dissolvable and/or biodegradable in aqueous body fluid and expanding on contact with aqueous body fluid prior to being dissolved or degraded, defines the invention by what is does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 9. See MPEP 21763.05(g). Both Dvir and the instant invention teach the use of gelatin as a suitable adhesive. Therefore it is reasonable to presume the gelatin adhesive of Dvir is biocompatible and is capable of performing in the manner claimed, i.e., is dissolvable and/or biodegradable in aqueous body fluid and expanding prior to being dissolved or degraded.

With respect to claim 22, Dvir teaches all the limitations of claim 1 above. Dvir further teaches the electrodes are connectable to a controller (paragraph [0023]).

With respect to claims 23-24, Dvir teaches all the limitations of claim 22 above. Dvir further teaches the controller can be configured to received signals conveyed via the electrodes of the scaffold device 280 (paragraph [0266]). Each of the devices communicates separately thereby allowing receiving different signals from different locations over the scaffold element, including different electrodes (paragraph [0267]).

Claim(s) 9-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US 2016/0270729) as applied to claim 1 above, and further in view of Ek (US 2012/0123318).
With respect to claims 9-11 and 16, Dvir teaches all the limitations of claim 1 above. Dvir further teaches adhesive agents may be included in the scaffolds (microfibers) to unite or bond the electrospun polymers together (the microfiber is adhesively attached to one or more fibers) (paragraph [0185]). The adhesive agent may be gelatin (paragraph [0186]).
Dvir does not explicitly teach the electrodes being connected by a biocompatible glue that is dissolvable and/or biodegradable in aqueous body fluid that is capable of expanding on contact with aqueous body fluid prior to being dissolved or degraded.
Ek teaches an array of microelectrodes or microelectrode bundles that are intended for insertion into soft tissue such as the brain, the spinal cord, endocrine organs, muscles, and connective tissue (paragraph [0001]). Two or more matrix embedded electrodes and/or electrode bundles disposed in parallel or about in parallel can by joined by a substantially solid array matrix or glue that can dissolve in or be degraded by an aqueous medium such as a body fluid but also in a body fluid rich in fat such as nerve tissue (paragraph [0059]). The array matrix must be biocompatible, and a suitable material includes gelatin (paragraph [0059]). The array matrix keeps the electrodes in a fixed relationship in respect of each other (paragraph [0059]). Prior to dissolving the array matrix may swell (paragraph [0065]).
Since both Dvir and Ek teach microelectrodes for implantation into the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode array of Dvir to include a biocompatible matrix glue which can dissolve in or be degraded by an aqueous medium such as body fluid that swells prior to dissolving in order to keep the electrodes in the array in a fixed relationship in respect of each other. Since the scaffold (microfibers) is part of the electrode array, it would necessarily be embedded in the matrix with the electrodes.

With respect to claims 12-13, Dvir teaches all the limitations of claim 9 above.
Dvir is silent as to the adhesive being layered and as to the rate of swelling and/or dissolution and/or degradation in aqueous body fluid of an inner layer of the glue being smaller than that of an outer layer.
Ek teaches an array of microelectrodes or microelectrode bundles that are intended for insertion into soft tissue such as the brain, the spinal cord, endocrine organs, muscles, and connective tissue (paragraph [0001]). The microelectrode of the invention comprises a matrix element for stabilizing the electrode body during insertion into tissue (paragraph [0014]). According to a preferred embodiment of the invention, in a matrix comprising two or more sections, the sections may be arranged so that there is one outer section fully or partially enclosing one or more inner sections in which an electrode of the invention is embedded (paragraph [0067]). The outer section thus is intended primarily for protecting the physical integrity of the electrode during insertion into tissue, and has a dissolution or degradation profile substantially different from that of the inner section, that is, is dissolved and/or degraded substantially more readily than the inner matrix section (dissolution/degradation of an inner layer is smaller than that of an outer layer) (paragraph [0067]). Any drugs intended for release are contained in the inner section (paragraph [0067]).
Since both Dvir and Ek teach microelectrodes for implantation into the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode array of Dvir to include a matrix with an inner layer with a slower dissolution rate in order to release a drug and an outer layer with a faster dissolution rate in order to protect the physical integrity of the electrode during insertion.

With respect to claim 17, Dvir teaches all the limitations of claim 1 above.
Dvir is silent as to the distance between any pair of electrodes being not more than 100 microns.
Ek teaches and array of microelectrodes or microelectrode bundles that are intended for insertion into soft tissue such as the brain, the spinal cord, endocrine organs, muscles, and connective tissue (paragraph [0001]). A suitable distance between electrode bundles in an electrode bundle array is from 50 microns to 500 microns or more (paragraph [0059]).
The electrode distance range of Ek substantially overlaps the claimed range in the instant claim 17. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ek, because overlapping ranges have been held to establish prima facie obviousness.
Since both Dvir and Ek teach microelectrodes for implantation into the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes in the electrode array of Dvir to have a distance between them of 50-500 microns because it is a known distance suitable for microelectrode arrays and leads to the predictable results of an implantable microelectrode array. See MPEP 2143.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US 2016/0270729) in view of Ek (US 2012/0123318) as applied to claim 12 above, and further in view of Welz (“Examination of Self-Crosslinked Gelatin as a Hydrogel for Controlled Release”).
With respect to claim 14, Dvir in view of Ek teaches all the limitations of claim 12 above. Dvir further teaches the adhesive agent may be gelatin (Dvir; paragraph [0186]) and Ek teaches that any drugs intended for release are contained in the inner section (Ek; paragraph [0067]).
Dvir is silent as to an inner layer comprising or consisting of cross-linked gelatin.
Welz teaches that the use of gelatin in controlled release is attractive because the biopolymer is nontoxic, biodegradable, inexpensive, and has potential for use with a variety of medical agents, but crosslinking uses potentially hazardous chemicals (Introduction). A process to induce self-crosslinking of gelatin would eliminate the need for potentially hazardous chemicals, and provides controlled drug release into a system (Introduction; Summary).
Since both Dvir in view of Ek and Welz teach the use of gelatin as a controlled-release matrix for drugs into a system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner layer of Dvir in view of Ek, which provides the controlled release of drugs, to be the self-crosslinked gelatin of Welz because the gelatin is nontoxic, biodegradable, inexpensive, has the potential for use with a variety of medical agents, avoids to use of potentially hazardous chemicals, and provides controlled release of a drug.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US 2016/0270729) in view of Ek (US 2012/0123318) as applied to claim 12 above, and further in view of Williams (Handbook of Hydrocolloids).
With respect to claim 15, Dvir in view of Ek teaches all the limitations of claim 12 above.
Dvir is silent as to an inner layer having a Bloom strength of above 100.
Williams teaches that bloom strength is essentially the rigidity of a gelatin gel formed and measured under standard conditions (6.3.1 Bloom strength – standard method for characterizing gel strength). The Bloom values of commercial gelatins are in the range of 50-300 g Bloom, and a higher Bloom value represents among others a gelatin with a higher gelling and melting temperature and a stronger gel (6.3.1 Bloom strength – standard method for characterizing gel strength).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the Bloom strength of the gelatin layers, including the inner layer, to include the claimed range. One would have been motivated to provide a gelatin with a Bloom value that has the desired strength, gelling, melting temperature, and dissolution time. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
	

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US 2016/0270729) as applied to claim 1 above, and further in view of To (US 2012/0271331).
With respect to claims 18-19, Dvir teaches all the limitations of claim 1 above.
Dvir is silent as to a distal and/or a central portion of the electrode comprising an eye or a loop and as to the scaffold (microfibers) being exclusively disposed on electrode portions devoid of loops or eyes.
To teaches flexible anchors comprising legs and a loop, wherein the legs are adapted to penetrate tissue (paragraph [0010]). The opening formed by the loop region creates a passage through the plane of the anchor so that material may pass through the loop (paragraph [0046]). To further teaches it may be desirable to draw the loop region at least partly into the tissue to promote long-term healing and stability of the anchor within the tissue (paragraph [0076]). The anchor may be included in one or more electrodes, and the anchor itself may be an electrode (paragraphs [0065]-[0066]).
Since both Dvir and To teach electrodes for implantation into tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Dvir to have an anchor loop in order to create a passage for material to pass through and allow long term healing and stability within a tissue when drawn in a tissue.
With respect to the scaffold (microfibers) being disposed on the portions devoid of loops, based on the teachings of To the ordinary artisan would be motivated to avoid the loops with the scaffold (microfibers) so that the passage formed by the loop remains clear to allow material to pass through.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789